PER CURIAM.
The only basis for this appeal is that “the appellees were contributorily negligent, and such negligence was the proximate cause of the collision herein, and for that reason the appellees should have been limited in their recovery to one-half damages.” The questions as to contributory negligence and as to proximate cause were fact questions. The findings of the trial court touching each of these matters was supported by the evidence, and this Court does not find such findings to be clearly erroneous.
The judgment is
Affirmed.